DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “the first part comprises between 40 and 80 wt.% of solvent- or waterborne thermally curable polyurethane precursor material… wherein the solvent- or waterborne thermally curable polyurethane precursor material is a polycarbonate-based solvent-borne aliphatic polyurethane” in lines 6-9. The scope of the claim is confusing because it is unclear how the polycarbonate-based solvent-borne aliphatic polyurethane is also waterborne. Clarification is respectfully requested.
Claims 5-11 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US, 5,034,275, “Pearson”) in view of Bedri et al. (US 2009/0012230 A1, “Bedri”) and Bernard (US 5,264,532).
With respect to claim 1, Pearson discloses an article having: an adhesive layer 15 which is a pressure sensitive adhesive layer (Col. 2, lines 43-46); a polyester carrier film 11 (Col. 2, lines 30-31); and a transparent crosslinked polyurethane topcoat 14 (Col. 2, line 40). The adhesive layer 15 corresponds to the polymeric adhesive layer (2) presently claimed; the polyester carrier film 11 corresponds to the polymeric facestock layer (3) presently claimed; the transparent crosslinked polyurethane topcoat 14 corresponds to the polymeric top coat layer (4) presently claimed. As can be seen in the figure below, the polyester carrier film 11, i.e. the polymeric facestock layer, is located between the adhesive layer 15, i.e. polymeric adhesive layer, and the transparent crosslinked polyurethane topcoat, i.e. polymeric top coat layer, and the pressure sensitive adhesive layer 15, i.e. polymeric adhesive layer, is applied on the polyester carrier film, i.e. polymeric facestock layer. The article is bonded to automobile body parts (Abstract), i.e. covers vehicle body parts. The crosslinked polyurethane comprises two parts (Col. 8, lines 15-21).

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

Pearson does not disclose wherein the crosslinked polyurethane comprises a first part between 40 and 80 wt.% of solvent-or waterborne thermally curable polyurethane precursor material wherein the solvent- or waterborne thermally curable polyurethane precursor material is a polycarbonate-based solvent-borne aliphatic polyurethane, nor a second part between 20 and 60 wt.% of a UV-curable polyurethane precursor material wherein the UV-curable polyurethane precursor material is an unsaturated aliphatic urethane acrylic resin, nor wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Bedri teaches a polyurethane dispersion comprising 5-95% of a first polyurethane prepolymer and 5-95% of a second polyurethane prepolymer ([0032]). The first prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polyol and can further include a polymerizable acrylic, i.e. an aliphatic urethane acrylic resin ([0038], [0041-0042]). Since the prepolymer is identical to that presently claimed, it would inherently be UV curable. The second prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polycarbonate polyol that is NCO or OH terminated ([0069], [0073], [0076]). Since the prepolymer is identical to that claimed, it would inherently be thermally curable. Since the second prepolymer is NCO or OH terminated, it would necessarily react with the first prepolymer. The polyurethane dispersion is used in sealants, i.e. topcoats, and provides a polyurethane with good elongation, flexibility, and elastic recovery, as well as reduced shrinkage upon drying ([0013], [0022]).
Pearson and Bedri are analogous inventions in the field of stretchable polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Pearson to be the polyurethane dispersion of Bedri in order to provide a polyurethane with good elongation, flexibility, and elastic recovery, as well as reduced shrinkage upon drying (Bedri, [0013], [0022]). As a result of the combination, the polyurethane of Pearson in view of Bedri would be crosslinked by the crosslinking agent disclosed by Pearson.
Pearson in view of Bedri does not disclose wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive.
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on almost any face stock and give excellent moisture resistance (Col. 3, lines 24-29).
Pearson in view of Bedri and Bernard are analogous inventions in the field of facestock layers having a pressure sensitive adhesive layer applied thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Bedri to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent processability, improved performance characteristics, and excellent moisture resistance (Bernard, Col. 1, lines 54-60; Col. 3, lines 9-14; and Col. 3, lines 24-29).
With respect to claim 5, Pearson discloses the carrier film 11, i.e. the polymeric facestock layer, is polyester (Col. 2, lines 30-31) and is therefore a thermoplastic polymer.
With respect to claim 7, Pearson discloses the use of a protective release sheet 16, i.e. a liner, that is bonded to the adhesive layer 15 (Col. 2, lines 43-49), i.e. the liner is adjacent to the polymeric adhesive layer. As seen in the figure below, the protective release sheet 16, i.e. liner, is opposite to the polyester carrier film 11, i.e. polymeric facestock layer.

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

With respect to claims 8-11, while there is no explicit teaching from Pearson in view of Bedri and Bernard that the polymeric top coat layer has the properties claimed, given that Pearson in view of Bedri and Bernard teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Pearson in view of Bedri and Bernard would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; an elongation at break of at least 20% when measured according to ASTM D638-95; and a solvent resistance of at least 100 when measured by MEK double rubs in accordance with ASTM D5402 as presently claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US, 5,034,275) in view of Bedri et al. (US 2009/0012230 A1) and Bernard (US 5,264,532), hereinafter “modified Pearson”, as applied to claim 1 above, and further in view of Krenceski et al. (US 5,268,215, “Krenceski”).
With respect to claim 6, modified Pearson does not teach a protective layer adjacent to the polymeric top coat layer and opposite to the polymeric facestock layer.
Krenceski teaches a multilayer article having a topcoat layer 15 over a clearcoat layer 14 (Fig. 1 and Col. 3, lines 44-46). Krenceski teaches the clearcoat layer 14 is made from crosslinked polyurethane (Col. 3, lines 10-26), corresponding to the polymeric top coat layer made from at least partially cross-linked polyurethane of the present invention. Krenceski teaches the topcoat layer provides mar-resistance (Col. 2, lines 31-32), i.e. provides protection from mars, and thus corresponds to a protective layer.

    PNG
    media_image2.png
    241
    436
    media_image2.png
    Greyscale

Modified Pearson and Krenceski are analogous inventions in the field of multilayer films for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of modified Pearson to have the topcoat layer, i.e. protective layer, of Krenceski in order to provide mar-resistance (Krenceski, Col. 2, lines 31-32).

Response to Arguments
Due to the cancellation of claim 2, the claim objections to claim 2 are withdrawn.
Due to the amendments to claims 6-7, the claim objections to claims 6-7 are withdrawn.
Due to the cancellation of claims 3-4, the 35 U.S.C. 112(b) rejections of claims 3-4 are withdrawn.
Due to the cancellation of claims 2-4, the 35 U.S.C. 103 rejections of claims 2-4 are withdrawn.
Due to the amendment to claim 1, the previous 35 U.S.C. 103 rejections of claims 1 and 5-11 are withdrawn. However, claims 1, 5, and 7-11 are now rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bedri and Bernard as set forth above, while claim 6 is now rejected under 35 U.S.C. 103 as being unpatentable over Pearson in view of Bedri, Bernard, and Krenceski as set forth above.
Applicant’s arguments filed 11 April 2022 have been fully considered but they are not persuasive.
Regarding the use of Pearson as a reference, Applicant argues Pearson does not disclose an acrylic-based pressure sensitive adhesive applied on the facestock layer and a polymeric top coat layer comprising at least partially cross-linked polyurethane which is the reaction product of a first part comprising a solvent- or waterborne thermally curable polyurethane precursor and a second part comprising a UV-curable polyurethane precursor material.
In response to Applicant’s argument, it is first noted that Pearson discloses a topcoat layer 14 is made from a crosslinked polyurethane (Col. 2, lines 39-40), which reads on the at least partially crosslinked polyurethane presently claimed. The examiner acknowledges that while Pearson may not disclose the claimed adhesive layer or the components of the polymer top coat layer, Pearson alone was not used to teach these limitations. Rather, Bernard was used to teach the claimed polymeric adhesive layer while Bedri was used to teach the claimed polymeric top coat layer as set forth above.
Bedri teaches a polyurethane dispersion comprising 5-95% of a first polyurethane prepolymer and 5-95% of a second polyurethane prepolymer ([0032]). The first prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polyol and can further include a polymerizable acrylic, i.e. an aliphatic urethane acrylic resin ([0038], [0041-0042]). Since the prepolymer is identical to that presently claimed, it would inherently be UV curable. The second prepolymer is a polyurethane prepolymer made by reacting an aliphatic polyisocyanate with a polycarbonate polyol that is NCO or OH terminated ([0069], [0073], [0076]). Since the prepolymer is identical to that claimed, it would inherently be thermally curable. Since the second prepolymer is NCO or OH terminated, it would necessarily react with the first prepolymer. The polyurethane dispersion is used in sealants, i.e. topcoats, and provides a polyurethane with good elongation, flexibility, and elastic recovery, as well as reduced shrinkage upon drying ([0013], [0022]).
Pearson and Bedri are analogous inventions in the field of stretchable polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Pearson to be the polyurethane dispersion of Bedri in order to provide a polyurethane with good elongation, flexibility, and elastic recovery, as well as reduced shrinkage upon drying (Bedri, [0013], [0022]). As a result of the combination, the polyurethane of Pearson in view of Bedri would be crosslinked by the crosslinking agent disclosed by Pearson.
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on almost any face stock and give excellent moisture resistance (Col. 3, lines 24-29).
Pearson in view of Bedri and Bernard are analogous inventions in the field of facestock layers having an adhesive layer applied thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Bedri to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent processability, improved performance characteristics, and excellent moisture resistance (Bernard, Col. 1, lines 54-60; Col. 3, lines 9-14; and Col. 3, lines 24-29).

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Shi et al. (US 2010/0297376 A1) discloses a surface treatment for a protective film (Abstract). The protective film is a polyurethane film having a treatment that permeates through the polyurethane film and allows properties to be maintained; the treatment does not provide a distinct layer, but has a gradual material composition from one material to the next ([0028-0029]). The treatment is aliphatic urethane diacrylate ([0052]).
Akhter et al. (WO 2012/141723 A2) discloses the diffusion of ingredients from a treatment composition into a plastic film eliminates a sharp boundary and provides a composition and physical properties lying between the treatment materials and the plastic films, providing excellent adhesion via physical interlocking, retaining intrinsic properties of the plastic film (such as stretchability and flexibility of a polyurethane film), and effectively combines the outstanding surface properties provided by a topcoat with the unique bulk properties of the plastic film ([0006]).
Chacko et al. (US 2012/0088054 A1) discloses a film made of polyurethane, polyurethane-acrylic copolymer, polyurethane-acrylic blend, or urethane-acrylic hybrid polymer ([0010]).
Cartier et al. (US 4,937,147) discloses a dual cured formulation cured by radiation and heat treatment, i.e. thermal curing; the composition includes diisocyanates and diols (Col. 6, line 36-Col. 7, line 6).
Schaner et al. (US 2015/0184038 A1) discloses a top layer made from at least two different polyurethanes ([0011-0012]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787